56 F.3d 72NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Myron Lee MANION, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-56234.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 19, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Myron Lee Manion appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 petition.  Manion was sentenced to 78 months imprisonment following a guilty plea to possession with intent to distribute marijuana in violation of 21 U.S.C. Sec. 841(a)(1).  Manion contends that the district court erred by denying his petition, without an evidentiary hearing, because the ineffective assistance of his trial counsel rendered his plea invalid.  In particular, Manion argues that counsel failed (1) to correctly advise him of the difference between a conspiracy charge and a possession with intend to distribute charge, resulting in his not fully understanding the impact of his plea on his sentencing, (2) to require the government to prove by a preponderance of the evidence the alleged amount of marijuana involved, and (3) to object to his sentencing based on the alleged wrong amount of marijuana.  We have jurisdiction under 28 U.S.C. Sec. 2255 and conduct a de novo review.  Gonzalez v. United States, 33 F.3d 1047, 1048 (9th Cir. 1994).


3
We adopt the district court's reasons stated in its July 18, 1994 decision and affirm.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3